                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                  No. 5:18-CT-3332-D

SAMUEL ISRAEL, III                        )
                                          )
                     Plaintiff,           )
v.                                        )
                                                           ORDER
UNITED STATES OF AMERICA, et )
                                          )
al.,                                      )
                                          )
                     Defendants.

       This matter is before the Court on Defendants' Motion for Leave of Court to

Depose Plaintiff.   Pursuant to Fed. R. Civ. P. 30(a)(2)(B), Defendants' request to

depose the Plaintiff at the FCI Butner-Low in Butner, North Carolina, is ALLOWED.

       SO ORDERED.

       This 16th day of December, 2020.




         Case 5:18-ct-03332-D Document 45 Filed 12/16/20 Page 1 of 1
